DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 6/29/22, claims 8-14 are currently pending in the application, with claims 13 and 14 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffer et
al. (US 2011/0086206 A1).
	The rejections as set forth in paragraphs 9-14 of the office action dated 5/3/22 are incorporated herein by reference.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffer et al.
(US 2011/0086206 A1), in view of Ogawa et al. (US 20120065327 A1).
The rejections as set forth in paragraphs 15-22 of the office action dated 5/3/22 are incorporated herein by reference.
Response to Arguments
Applicant's arguments filed on 6/29/22 have been fully considered but they are not persuasive and the rejections of record are maintained herein above.
Applicant’s Comment:
Claim 8 recites a polyamide resin composition comprising 1) 100 parts by mass of a polyamide resin (A), and 2) 0.1 part by mass or more and 10 parts by mass or less of an ammonium salt (B) composed of a Co-12 aliphatic dicarboxylic acid and ammonia. The Applicant invites the Examiner’s attention to para. [0021] of the Applicant’s substitute specification (clean copy) for a description of the ammonium salt (B) which is a compound represented by the chemical formula (R(COO’)2(NH4+)2), wherein R represents a C4-10 divalent aliphatic group.

Examiner’s Response:
With regard to Applicant’s reference to para [0021] for a description of the ammonium salt of (B), i.e. a compound represented by the chemical formula (R(COO-)2(NH4+)2, it is noted that the claim language only recites “a compound composed of a C6-12 aliphatic acid and ammonia”. However, a compound represented by the chemical formula (R(COO-)2(NH4+)2 is recited in the claim language. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. ln re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims are given the broadest reasonable interpretation, and a compound composed of a C6-12 aliphatic dicarboxylic acid and ammonia (B) as recited claim 1, i.e. a product formed from reacting ammonia and a C6-12 aliphatic acid, may include a monocarboxylate, i.e. (HCOO)R(COO-)(NH4+) and/or a dicarboxylate, i.e. (R(COO-)2(NH4+)2.
Applicant’s Arguments:
That composition is sharply contrasted to Scheffer that discloses a composition comprising at least one carbonaceous filler, at least one polymeric binder and at least one organic compound having at least one charged functional group.
	……..
	Also, there is no disclosure, teaching or suggestion in Scheffer that would motivate those
skilled in the art to replace R4 from R1R2R3R4N+X- to H. Indeed, Scheffer also fails to disclose, teach or suggest selection of H for all of R1, R2 and R3 simultaneously.

Examiner’s Response:
According to paragraph [0010] in Scheffer, the ammonium salt be may have a formula R1R2R3R4N+X-, wherein R1, R2 and R3 may independently be a hydrogen or a hydrocarbon-based chain, and R4 is a hydrocarbon-based chain having at least 4 carbon atoms. Furthermore, according to [0013], the ammonium salts may be bis- or higher acid ammonium salts, and carboxylic acids may be part of a hydrocarbon-based chain having at least four carbon atoms. Disclosed carboxylic acids having at least 4 carbon atoms include adipic acid, 1,7-heptanoic acid, 1,8-octanoic acid, 1,9-nonanedioic acid, sebacic acid, 1,11-undecanoic acid, 1,12-dodecanoic acid etc., i.e. C6-12 aliphatic dicarboxylic acids, and may be part of the disclosed R4 group. Thus, Examiner maintains that disclosed ammonium salts encompass compounds of ammonia and C6-12 aliphatic dicarboxylic acids (B) of the claimed invention.
	Applicant’s Arguments:       
	This is again in sharp contrast to the Applicant’s composition as shown in the Applicant’s
Examples that satisfy all of the resin (A) and ammonium salt (B) parameters recited in Claim 8,
provide for unexpected results as shown in the Applicant’s Examples and would not be expected
based on the Scheffer disclosure.

Examiner’s Response:
Applicant’s arguments are not backed by evidentiary data. There is no objective evidence of record to establish that the claimed compositions provide for unexpected results over the closest prior art of record.
Applicant’s Arguments:
However, there are additional problems with Scheffer. With respect to the “polymer
binder” and the “organic compound having at least one charge functional group” of Scheffer,
Scheffer discloses many species of polymers that are not limited to polyamide and many species
of carbon-containing salt that are not limited to salts of C6-12 aliphatic dicarboxylic acid.
In other words, those skilled in the art would be faced with a herculean task of finding a
needle in a haystack with respect to a polyamide resin composition containing salt of C6-12
aliphatic dicarboxylic acid based on the Scheffer disclosure. The Applicant, therefore, respectfully submits that Scheffer completely fails to disclose, teach or suggest the subject matter of Claims 8 and 10. Withdrawal of the rejection is accordingly respectfully requested.

Examiner’s Response:
Scheffer is directed to compositions comprising a carbonaceous filler, at least one polymeric binder and at least one organic compound having at least one charged functional group [0007]. With regard to polymeric binder, although Scheffer teaches a genus of polymeric binders, the genus includes polyamides as a species [0016-0022]. More importantly, the reference also teaches embodiments (Examples (16 and 17, [0127]) that include polyamide as the polymeric binder, in addition to polyamide being a claimed species (reference claims 9, 10). Likewise, the reference teaches a genus of organic compounds having at least one charged functional group [0008], including ammonium salts of C6-12 dicarboxylic acids [0013] as species thereof, with working Examples 16 and 17 being drawn to compositions comprising a polyamide as a polymeric binder and an ammonium salt of a carboxylic acid BYK-ES80 (ammonium salt unsaturated adipic carboxylic acid ester), with reference claims 2 and 3 reciting ammonium salt as an ammonium salt of a carboxylic acid. Thus, Examiner maintains that a polyamide and an ammonium salt of a carboxylic acid are taught with sufficient specificity in Scheffer, and it would have been within the level of ordinary skill in the art to formulate compositions comprising a polyamide and any of the disclosed ammonium salts of a carboxylic acids, including those within the scope of the present invention, absent evidence of criticality for the claimed combination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762